United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-1253
                                    ___________

Egnacio Wiley,                       *
                                     *
             Appellant,              * Appeal from the United States
                                     * District Court for the
      v.                             * Western District of Missouri.
                                     *
Michael J. Astrue, Commissioner      *       [UNPUBLISHED]
of Social Security,                  *
                                     *
             Appellee.               *
                                ___________

                              Submitted: October 19, 2007
                                 Filed: October 25, 2007
                                  ___________

Before BYE, BOWMAN, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       Egnacio Wiley1 appeals the denial of his applications seeking to collect
disability insurance benefits and supplemental security income from the Social
Security Administration (SSA). We affirm.




      1
       It appears from the Administrative Record in this case that the Appellant spells
his own first name "Egneacio." Nevertheless, beginning with the District Court's
decision, the name has been spelled "Egnacio." Wiley's own brief uses that spelling,
so we will as well.
       On August 30, 2004, at age 32, Wiley applied for benefits, alleging disability
since June 19, 2002, due to persistent back and leg pain. The Commissioner of the
SSA denied benefits. Wiley sought review by an Administrative Law Judge (ALJ),
who determined after a hearing that Wiley was not disabled within the meaning of the
Social Security Act because he retained the capacity to perform a full range of light
work, and that the Commissioner had proved the existence of jobs in the community
that Wiley could perform. (At the hearing before the ALJ in June 2005, Wiley
amended the onset date of his disability to July 30, 2004, since he worked as a porter
through most of July 2004.) The SSA Appeals Council denied Wiley's request for
review thus making the ALJ's decision the final determination. Upon judicial review,
the District Court2 affirmed the ALJ's denial of benefits. Wiley appeals.

       We review de novo the District Court's decision affirming the ALJ. Nicola v.
Astrue, 480 F.3d 885, 886 (8th Cir. 2007). At the time of the decision, Wiley was not
engaged in substantial gainful activity and his impairment was categorized as severe,
but the ALJ determined that Wiley's limitations were not credible to the degree alleged
and that the Commissioner demonstrated that Wiley's impairment did not preclude
substantial gainful activity. After careful review of the record, we hold that the denial
of benefits to Wiley is supported by substantial evidence on the record as a whole.
See id. The judgment of the District Court is affirmed.
                         ______________________________




      2
        The Honorable Richard E. Dorr, United States District Judge for the Western
District of Missouri.

                                          -2-